Name: Commission Regulation (EC) No 672/98 of 26 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities27. 3. 98 L 94/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 672/98 of 26 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 27. 3. 98L 94/2 ANNEX to the Commission Regulation of 26 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 103,6 204 73,9 212 108,6 624 190,7 999 119,2 0709 90 70 052 124,7 204 137,8 624 209,3 999 157,3 0805 10 10, 0805 10 30, 0805 10 50 052 36,2 204 35,5 212 42,4 400 55,9 600 49,7 624 50,9 999 45,1 0805 30 10 600 66,9 999 66,9 0808 10 20, 0808 10 50, 0808 10 90 052 42,5 060 39,0 388 97,5 400 99,8 404 98,5 508 91,7 512 94,9 524 95,1 528 74,6 720 144,0 999 87,8 0808 20 50 388 67,4 400 75,8 512 75,2 528 74,5 720 66,4 999 71,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.